DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Benefield ("Benefield '417") [U.S. Pub. 2019/0346417] in view of Benefield ("Benefield '170") [U.S. Pub. 2019/0346170].

With regard to claim 1, Benefield '417 teaches an air quality control system for a building ("method and system … indoor air quality and HVAC data from a residential or commercial structure [abstract]"), the air quality control system comprising: 
a plurality of air quality sensors to sense air quality and located at different locations within the building ("Multi-sensor IAQ devices 104a may be distributed in one or more rooms of the commercial or residential building [par. 0032]" and "air quality and contaminant data [par. 0031]"); 
an air quality affecting device [fig. 1b: HVAC System 106(b)]; 
a device sensor [fig. 1b: Controller (102b)], the device sensor associated with one or more of the plurality of air quality affecting devices ("configured to control one or more functions HVAC system 106b [par. 0034]"); and 
a computer system [fig. 1B: Computing Unit (108b), Application Server (114b), Database (116b)] in communication with the plurality of air quality sensors and the air quality affecting device (see [fig. 1B] where Computing Unit (108b), Application Server (114b), Database (116b) are in communication with IAQ Devices (104b) and HVAC System (106b)), the computer system comprising: 
a processor; and a memory coupled to the processor, the memory storing instructions that, when executed by the processor ("a computer-readable medium or machine-readable medium encoded with instructions operable to configure an electronic device to perform methods as described in the above examples [par. 0054]"), cause the computer system to: 
receive air quality measurements from the plurality of air quality sensors ("IAQ status is initiated to measure [par. 0036]"); 
determine spatial relationships between the plurality of air quality sensors ("IAQ zones can be defined 408 and associated with the sensors to provide location-specific IAQ monitoring [par. 0041]"), and occupants of the building ("the location of one or more occupant [par. 0047]" and "The system analyzes the IAQ data 1010 and aggregates the data according to occupant location 2012 and environmental condition 1014 [par. 0051]". Benefield '417 does not explicitly teach the spatial relationship between the IAQ devices and occupants. However, Benefield '417 at [par. 0041-0042] teaches utilizing data from the location-specific IAQ sensors to identify and provide environmental control to the specific location, and at [par. 0051] teaches utilizing IAQ data and occupant location (from PHDs of an occupant) to provide environmental control to the occupant specific location. Benefield '417 further teaches where the examples can be used in any combination or permutation of the elements described [par. 0052] and also where the IAQ sensors can work in combination with the PHDs [par. 0031]. As such, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have combined Benefield '417's teachings to arrive at a system that utilizes the IAQ sensors and the PHDs, because the IAQ sensors and the PHDs would still be able to perform the same functions separately as they do together, because Benefield '417 teaches where they can be used together, because the combination of their functions would have been predictable, and because the additional functions would provide the benefit of being able to control the environment of the IAQ sensors location and the environment of the occupant location);  
estimate a future air quality of the building based upon the received air quality measurements and the determined spatial relationships ("The system analyzes the IAQ data 1010 and aggregates the data according to occupant location 2012 and environmental condition 1014 [par. 0051]" and "System configurations and/or machine learning steps may be utilized to execute one or more HVAC controls …. if IAQ is reduced at certain times of day, the controller may execute instructions for the HVAC system to run the fan or increase the fresh air intake to proactively maintain desired IAQ thresholds in response to data trends [par. 0036];" proactively maintaining the air quality within a threshold based on trends implies that a future air quality would fall outside a threshold if nothing was done); and 
control the air quality affecting devices to affect air quality in the building according to the estimated future air quality ("if IAQ is reduced at certain times of day, the controller may execute instructions for the HVAC system to run the fan or increase the fresh air intake to proactively maintain desired IAQ thresholds in response to data trends [par. 0036]").
Although Benefield '417 teaches the air quality affecting device and the sensor associated with the air quality affecting device (as presented above), Benefield '417 does not explicitly teach a plurality of air quality affecting devices and a plurality of device sensors, determining states of the plurality of air quality affecting devices from sensor data from the plurality of device sensors; and the spatial relationship including the plurality of air-quality affecting devices.
In an analogous art (control system for a building) Benefield '170 teaches a plurality of air quality affecting devices and a plurality of device sensors, determining states of the plurality of air quality affecting devices from sensor data from the plurality of device sensors ("ambient sensor suite 222 … one or more internal loads are determined using one or more said sensors, IAQ sensor, light sensor, appliance sensor (e.g., refrigerator, dishwasher, small appliance, etc.), sun irradiance sensor, window open/close position sensor, water heater sensor, water usage sensor, power usage, power grid sensor, geo-location sensor, outdoor temperature, outdoor humidity, wind speed, wind direction, and occupant sensor [par. 0041]"); and 
a spatial relationship including the plurality of air-quality affecting devices ("the HVAC system controller, sensor, and actuator are configured to adapt operation under variable sensible or latent (e.g., humidity) internal load gain or change to achieve at least one desired occupant for at least one distributed zone 212 within a multizone environment").
	Benefield '170 further teaches, "The analyses of various environmental, occupant, or ambient parameters within various zones or rooms, as well as the presence of various individuals throughout the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Benefield '417's teachings of controlling indoor air quality based on sensors and occupant location, to include Benefield '170's teaching of analyzing a plurality of air quality affecting devices/sensors as specified locations to control indoor air quality, in order to consider a greater number of factors when controlling air quality for the benefit of more accurate control throughout all locations of a building. 

With regard to claim 2, the combination above teaches the air quality control system of claim 1. Benefield '417 further teaches wherein the plurality of air quality affecting devices comprise an air cleaning device ("This would enable HVAC systems that incorporate a fresh air intake to selectively engage and disengage such intake in response to IAQ data [par. 0032]").

With regard to claim 3, the combination above teaches the air quality control system of claim 1. Benefield '170 in the combination further teaches wherein the plurality of air quality affecting devices comprise an air contaminating device ("window [par. 0041]").

With regard to claim 4, the combination above teaches the air quality control system of claim 1. Benefield '170 in the combination further teaches wherein the plurality of device sensors comprise a device sensor that is configured to receive a state of an air quality affecting device from a device controller associated with the air quality affecting device ("ambient sensor suite 222 … one or more internal loads are determined using one or more said sensors, IAQ sensor, light sensor, appliance sensor (e.g., refrigerator, dishwasher, small appliance, etc.), sun irradiance sensor, window open/close position sensor, water heater sensor, water usage sensor, power usage, power grid sensor, geo-location sensor, outdoor temperature, outdoor humidity, wind speed, wind direction, and occupant sensor [par. 0041];" 

With regard to claim 5, the combination above teaches the air quality control system of claim 1. Benefield '417 in the combination further teaches wherein the plurality of device sensors comprise a device sensor associated with an air quality affecting device ("Controller 102b … configured to control one or more functions HVAC system 106b [par. 0034]") and 
Benefield '170 also teaches wherein the plurality of device sensors comprise a device sensor associated with an air quality affecting device ("appliance sensor (e.g., refrigerator, dishwasher, small appliance, etc.) … window open/close position sensor, water heater senso [par. 0041]"),
the combination does not explicitly teach the sensors integrated into the air quality affecting device.
	However, Benefield '417 teaches where it is known to combine various components together [par. 0034]. It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have made integral the sensor and device because having done so would have been an obvious engineering choice and yielded a more consolidated system. 

With regard to claim 6, the combination above teaches the air quality control system of claim 1. Benefield '170 in the combination further teaches wherein the plurality of device sensors comprise a device sensor that is configured to sense a state of an air quality affecting device based on measurements of the air quality affecting device ("window open/close position sensor [par. 0041]").

With regard to claim 7, the combination above teaches the air quality control system of claim 1. Benefield '417 in the combination further teaches wherein the instructions, when executed by the processor, cause the computer system to estimate the future air quality of the building via a machine-learning system ("System configurations and/or machine learning steps may be utilized to execute one or more HVAC controls …. if IAQ is reduced at certain times of day, the controller may execute instructions for the HVAC system to run the fan or increase the fresh air intake to proactively maintain desired IAQ thresholds in response to data trends [par. 0036]").

With regard to claim 9, the combination above teaches the air quality control system of claim 1. Benefield '170 in the combination further teaches wherein the plurality of air quality affecting devices comprise at least one of a window ("window [par. 0041]"), a fireplace, an air purifier, an air filter, a kitchen device, an appliance, a vacuum, a fan, an HVAC system, or a door.
	Note: claim is presented in the alternative.

	With regard to claim 10, the combination above teaches claim 1. Claim 10 recites limitations having the same scope as those pertaining to claim 1; therefore, claim 10 is rejected along the same grounds as claim 1.

	With regard to claims 11-17 and 19, the combination above teaches claims 1-7 and 9. Claims 11-17 and 19 recite limitations having the same scope as those pertaining to claims 1-7 and 9, respectively. therefore, claims 11-17 and 19 are rejected along the same grounds as claims 1-7 and 9.

With regard to claim 20, the combination above teaches the computer-implemented method of claim 11. Benefield '417 in the combination teaches the method further comprising: 
sensing, by the plurality of air quality sensors, the air quality measurements, wherein each of the plurality of air quality sensors is located at a different location within the building ("Multi-sensor IAQ devices 104a may be distributed in one or more rooms of the commercial or residential building [par. 0032]") and each of the plurality of air quality sensors is in communication with the computer system (see [fig. 1B] where IAQ devices 104b are in communication with Controller (102b), Computing Unit (108b), and Application Server (114b)); 
Benefield '170 in the combination teaches sensing, by the plurality of device sensors, the states of the plurality of air quality affecting devices  ("ambient sensor suite 222 … one or more internal loads are determined using one or more said sensors, IAQ sensor, light sensor, appliance sensor (e.g., refrigerator, dishwasher, small appliance, etc.), sun irradiance sensor, window open/close position sensor, water heater sensor, water usage sensor, power usage, power grid sensor, geo-location sensor, outdoor temperature, outdoor humidity, wind speed, wind direction, and occupant sensor [par. 0041]"), wherein each of the plurality of devices sensors are in communication with the computer system (see [fig. 2] where Sensor Suite (222) is in communication with HVAC Controller (202)); and 
sensing, by the computer system, locations of the occupants of the building via one or more motion sensors ("occupant sensors include but are not limited to location, motion [par. 0012];" it would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified Benefield '417's location sensor [par. 0047] to include Benefield '170's location sensing utilizing a motion .

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Benefield '417 in view of Benefield '170 further in view of Sohn et al. ("Sohn") [U.S. Pub. 2019/0360711].

With regard to claim 8, the combination of Benefield '417 and Benefield '170 teaches the air quality control system of claim 7. Although Benefield '417 in the combination further teaches wherein the machine-learning system to output the future air quality of the building based upon the received air quality measurements and the determined spatial relationships as inputs thereto ("The system analyzes the IAQ data 1010 and aggregates the data according to occupant location 2012 and environmental condition 1014 [par. 0051]" and "System configurations and/or machine learning steps may be utilized to execute one or more HVAC controls …. if IAQ is reduced at certain times of day, the controller may execute instructions for the HVAC system to run the fan or increase the fresh air intake to proactively maintain desired IAQ thresholds in response to data trends [par. 0036]"), 
the combination does not explicitly teach a recurrent neural network trained to output.
	In an analogous art (control system for a building), Sohn teaches where it is known in the art to utilizing a recurrent neural network ("LSTM is a kind of Recurrent Neural Network (RNN) which is designed to handle long-term dependencies [par. 0065]" and " Since the previous temperature and environment variables, and the supplied powers affect the temperature at the prediction time point in the artificial neural network for training the zone-based temperature prediction model, the model may advantageously employ a recurrent neural network (RNN), especially LSTM as previously discussed [par. 0108]").
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to have modified the machine learning method of Benefield '417, to include the recurrent neural network as taught by Sohn, for the benefit of handling long-term dependencies. 

	With regard to claim 18, the combination above teaches claim 8. Claim 18 recites limitations having the same scope as those pertaining to claim 8; therefore, claim 18 is rejected along the same grounds as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nourbakhsh et al. [U.S. Pat. 10,222,360] teaches indoor air quality sensors that transmit air quality readings to a data center. The data center computes spatiotemporal air quality measures for the particular building based on the time-stamped air quality readings from the indoor air quality sensors.
Nourbakhsh et al. [U.S. Pat. 10,139,384] teaches a plurality of air quality sensors that each transmits air quality data to the data center. The data center calculates air quality exposure measures for the individual and transmits them to a graphical display device associated with the individual so that the individual can visualize his/her pollution exposure over time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT W CHANG whose telephone number is (571)270-1214.  The examiner can normally be reached on (M-F) 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


VINCENT WEN-LIANG CHANG
Examiner
Art Unit 2119



/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119